Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “generate a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls ( fig 5 TF [0065] [0072]); and transfer the panel separation signal to at least one of the power supply and the signal controller (fig  1 SEP transferred to power supply 500 and signal controller 100); and where at least one of the power supply and the signal controller is configured to stop outputting depending on the panel separation signal (fig 6 output is stopped  in accordance with SEP being a value of 1) ([0065] the panel separation signal  indicates whether a display panel 10 and clock signal generator 400 are electrically connected to each other)” with all other limitation cited in claims 1 and “outputting a panel separation signal according to a comparison of a detection voltage of the gate clock signal with a first reference voltage during a falling period in which the gate clock signal falls ( fig 5 TF [0065] [0072]), wherein the sequentially applying of the gate signal of the gate-on voltage to the display panel is continuously performed when the panel separation signal has a first digital value (fig 4 SEP value is 0 and power supply and signal controller do not stop [0083]), and wherein at least one of the power supply and the signal controller stops outputting when the panel separation signal has a second digital value”( [0084] fig 6) with all other limitation cited in claims 15.



Kim et al. US 10121405 discloses a display panel and driving module which aim to reduce short circuits from occurring and where the driving device connects to a display panel (fig. 1) but does not disclose generating a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls generate a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls and transfer the panel separation signal to at least one of the power supply and the signal controller and where at least one of the power supply and the signal controller is configured to stop outputting depending on the panel separation signal.

Park US 20140043314 discloses a display panel driving method which diagnosis a short circuit from driving power and protecting a display panel from a problem caused by the short but does not disclose generating a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls generate a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls and transfer the panel separation signal to at least one of the power supply and the signal controller and where at least one of the power supply and the signal controller is configured to stop outputting depending on the panel separation signal.

Lee et al. US 20140176524 discloses a display device which prevents panel abnormalities such as short circuits (see fig 3 and fig 4) the detection unit 600 compares a reference signal and a current generated form a VGH and VGL connected to the gate line and then transfers the detection signal to the timing controller. The timing controller control a driving of the power supply 500 according to the detection result [0108]. [0109] timing controller turns off power supply in accordance with detection 

Pyun et al.  discloses a display device which prevents malfunction due to short circuits (see fig 1 and fig 4) Pyun discloses the short circuit detector outputs EN1 and EN2 in accordance with detection of VSS within a determined voltage range. [0079] when the first enable signal EN1 is changed from a high-level voltage to a low-level voltage, the signal controller 100 stops operating. When the second enable signal EN2 is changed from a high-level voltage to a low-level voltage, the power supply 500 stops operating. When at least one of the signal controller 100 and the power supply 500 stops operating, operating of the display device is stopped. Thus, an excessive short circuit current between the wiring of the power voltage VSS and the wiring of the clock signal CKV and ignition of the short circuit wire due to an excessive amount of current can be mitigated. Thus, Pyun does not disclose generating a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls generate a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls and transfer the panel separation signal to at least one of the power supply and 

Jang US 20180190233 discloses a display device with shift register device and outlines a rising period and a falling period of a gate shift clock applied to the gate shift clock line which are affected by RC load (fig 0088 fig 8). Jang however does not disclose generating a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls generate a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls and transfer the panel separation signal to at least one of the power supply and the signal controller and where at least one of the power supply and the signal controller is configured to stop outputting depending on the panel separation signal.

Kwon US 20200394968 discloses a display device and riving method in which a sensing unit receives a GCLK through a line on the display panel as feedback and compares the CLK to a predetermined Ref. However the display devices uses this to quantify pulse width deviation and not for generating a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls generate a panel separation signal by comparing a voltage of the gate clock signal with a first reference voltage during a falling period during which the gate clock signal falls and transfer the panel separation signal to at least one of the power supply and the signal controller and where at least one of the power supply and the signal controller is configured to stop outputting depending on the panel separation signal. 


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692